Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 1 of 29




        Bandai Namco v. AtGames
               Case No. 3:19-cv-05898-VC




              Hsiung Declaration
                       Exhibit 1


                     (Redacted)
                 Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 2 of 29




From: PKH <pkh@atgames.net>
Sent: Tuesday, May 1, 2018 5:39 PM
To: 'Shoya Yamazaki' <syamazaki@bandainamcoent.com>; 'sherry.hsu@atgames.net' <sherry.hsu@atgames.net>;
'Kyoko Acheson' <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials

Thank you very much for the great teamwork!!

From: Shoya Yamazaki [mailto:syamazaki@bandainamcoent.com]
Sent: Tuesday, May 01, 2018 12:44 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Just a quick update on our end.
I’ve gotten the final confirmation from JP team on releasing SKU A for this holiday and SKU B early next year.

Next Step is fixing 12 IPs for SKU A, and confirm the royalty for SKU B.
We (Both BNEA and AtGames) won’t pay anything to BANDAI, with that, AtGames have to handle
development/emulation of those games.
Below are the current IPs, and IPs in Blue can be changed to others.

PAC-MAN, Galaxian, New Rally-X, Galaga, Bosconian, Dig Dug, Super PAC-MAN, PAC-MAN Plus, Xevious, Mappy,
PAC&PAL + Other 1 IP.

I will be back to you with candidates.
                                                            1
                 Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 3 of 29


Regards,
Shoya

From: Shoya Yamazaki
Sent: Friday, April 27, 2018 3:38 PM
To: 'sherry.hsu@atgames.net' <sherry.hsu@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Thank you for your e-mail.
As far as Ms.PAC-MAN is separated from other BANDIA NAMCO IPs, I don’t see any issues at this moment, but allow me
to have JP team’s opinions.

Please stay tuned.

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 27, 2018 3:36 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Shoya,

We are close to the finish line…I want to recap our call this morning and will wait for your good news soon (I hope!)

    1) Q4/2018- release SKU-A featuring 12 IPs from BNEA including Pac-Man at      per unit (instead of 11 IPs, we
       need your help to find us 12 total as this is our standard product offer)
    2) Q1/2019- release SKU-B featuring Ms. Pac-Man (1 IP from BNEA) + 11 other non-BNEA IPs at     per unit

Much effort we all have put into this project, we are willing to create an additional SKU to help resolve the 3rd party issue
you have mentioned. Let us know what works.

Thanks,

Sherry Hsu
408-387-9866

From: sherry.hsu@atgames.net <sherry.hsu@atgames.net>
Sent: Thursday, April 26, 2018 9:04 PM
To: 'Shoya Yamazaki' <syamazaki@bandainamcoent.com>; 'Kyoko Acheson' <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

                                                             2
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 4 of 29


Hi Shoya,

I understand the policy and situation you have shared with us…I think we are so close to the finish line. Let’s catch up
tomorrow morning. Will call you. Thanks.

Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Thursday, April 26, 2018 3:34 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Talked with our legal team.
And, we cannot mix up PAC-MAN and Ms. PAC-MAN in 1 product, because Ms.PAC-MAN involves 3rd party.
I know the retailer is expecting us to update and add Ms. PAC-MAN to this product, but we can’t allow this.
If the retailers need Ms. PAC-MAN, Ms.PAC-MAN has to be released by separate product, not bundled with the existing
product including PAC-MAN.

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Thursday, April 26, 2018 1:12 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Shoya,

That is a good news if your HQ can confirm there is no need to involve BANDAI, this would make the agreement simple.

The only thing to finalize now is the release date for Ms. Pac-Man. Our retailers are committed to support the product A
featured Pac-Man in Q4/2018 with anticipation of Ms. Pac-Man being added in Q1/2019. Our retailers are looking to do
a running change (product/SKU update) when Ms. Pac-Man becomes available. They see the two IPs are tied
together. Without it, we may possibly lose their support for Pac-Man in Q4/2018.

Understood your situation with the 3rd party, to help resolve this, we would recommend to split the royalty as follow
and create two separate agreements,

    1) Q4/2018- release 11 IPs at    per unit
    2) Q1/2019- add Ms. Pac-Man to 11 IPs at           per unit


                                                             3
                 Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 5 of 29
As your partner, we can keep                total but we do need your commitment to add Ms. Pac-Man in Q1 2019. The
ratio on how to split, you can let us know. Instead of           you can do           as an example. We will work
with you on what is a fair share.

Attached is the proposals to split two releases…the total M/G remains the same                                 We also
update the terms to cover to April 30, 2022.

Will also wait for your confirmation on an alternative for Super Pac-Man.

Hope this makes sense and work for you. I will call you this afternoon to discuss.

Again, appreciate your help and let’s hope to wrap this up and have a blast this holiday (sell a lot of products)!


Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Wednesday, April 25, 2018 2:59 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Just updates on our status.
I’m still waiting for the final confirmation from JP team.
The high-ups at our headquarter thinks we don’t have to involve BANDAI on this matter, but the final conclusion hasn’t
been made yet.
If our JP headquarter reaches the conclusion not to include BANDAI, can we still ask   of royalty (     per unit) on
wholesale Price?

Regarding 11 IPs, Super PAC-MAN has to be changed to other IPs. (Since it includes Marvel’s IP) And, we will come back
to you with another candidate.
And, Ms.PAC-MAN shouldn’t be bundled with other BANDAI NAMCO IPs.
The reason being, there would be 3rd party and we have to pay certain royalty to 3rd party by including Ms.PAC-MAN.
If Ms. PAC-MAN is mixed up with other IPs, it would be impossible for us to figure out the royalty amount only on
Ms.PAC-MAN.
With that, we have to pay the royalty based on all of IPs to 3rd party, and that is something we would like to avoid.
If we get the final confirmation from JP headquarter to move forward with this deal, I would like to re-discuss the timing
of Ms.PAC-MAN release.
Early 2019 won’t be the best timing to release Ms.PAC-MAN. (I think we won’t be able to give an impact to the market
by adding Ms.PAC-MAN)

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Tuesday, April 24, 2018 6:06 PM
                                                              4
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 6 of 29
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Shoya,

To answer your question- yes, we do work with most US retailers directly. With that said, we believe option A is the best
for all parties. BANDAI will receive a portion (  as you proposed) from what we sell…no complication as simple as it
is. We have a strong presence in the US retail…the royalty revenue will be significant for this Q4 and many years to
come (page 3 of revised proposal, estimated          over 3 years).

Please help communicate with the JP HQ team…we hope to have your good news soon. Thank you.


Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Tuesday, April 24, 2018 10:54 AM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Thank you for sending me the updated proposal.

Although I’m pushing Option A to our JP head-quarter, one question comes from our JP on Option 2.

Regarding the distribution in US, I assume AtGames has direct accounts with most of main retailers such as Game Stop,
Walmart.
But, are there any distributors/agency AtGames are using to sell products to retailers?
If AtGames has direct accounts with retailers, JP team thinks there would be no room for BANDAI to intervene.

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Tuesday, April 24, 2018 10:15 AM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials
Importance: High

Hi Shoya,


                                                            5
                  Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 7 of 29
We truly appreciate the time and effort you & team have put into this project. As your partner, we continue to find
ways to work together with you to maximize the opportunities and sales.
We see both options with great possibilities but do prefer option 1. That said, please see my response below (in
red)…and let us know how soon you can confirm option 1.

I can call you today to review this. Thanks.

Also, please use the proposals attached in this email. This is the most updated version.

         One for US/Canada/Latin America
         One for EMEA (if you can help submit)

Look forward to hearing the good news from you.

Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Monday, April 23, 2018 5:15 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Thank you for your call.

In order to convince BANDAI, we need to involve BANDAI for them somehow to make money out of this product.
The current AtGames’s plan is that BANDAI NAMCO Flashback Blast will cover only 1 BNE title (Ms. PAC-MAN or PAC-
MAN) and 11 other titles from other company.
The royalty to BNEA would be          per unit and At Games can’t increase this royalty since they also have to pay
royalties to other company.
Considering the situation, I would like to propose below 2 options.

Option 1.
BNE will license out 11 IPs (PAC-MAN, Galaxian, New Rally-X, Galaga, Bosconian, Dig Dug, Super PAC-MAN, PAC-MAN
Plus, Xevious, Mappy, PAC&PACL) to AtGames. *So that AtGames doesn’t have to involve other parties and can increase
the royalty rate to BNEA.
AtGames will pay $ 1.2 per unit.
$0.2 will got to BANDAI, and $1.0 will go to BNEA.
BANDAI will provide the source codes of all 11 IPs to Atgames.

     AtGames- we confirm option 1 based on terms and conditions above/update the royalty rate to          per unit,
      also added that this will be for Q4 2018 release (11 IPs). And, in Q1 2019, Ms. Pac-Man will be added to this list
      of IPs for this product. The M/G is           by December 31,2018 (as mentioned, this is revenue to be available
      to you by Q4 this year). Page 3 has been updated to show estimated royalty. Please let us know how soon you
      can confirm if BNEA/BANDAI will accept option #1. Updated proposal attached.



                                                            6
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 8 of 29
     AtGames- current proposal covers only 3- Q4s (from May 1, 2018 to April 30, 2021)…as we believe in this
      product and great effort your team and ours have put into this project, we would suggest to change the
      distribution terms to cover 4-Q4 (from May 1, 2018 to April 30, 2022). FYI, our current agreement covers 4-Q4s
      to maximize the revenue. Let us know what you think.


Option 2.
BNE will license out 11 IPs (PAC-MAN, Galaxian, New Rally-X, Galaga, Bosconian, Dig Dug, Super PAC-MAN, PAC-MAN
Plus, Xevious, Mappy, PAC&PACL) to AtGames. *So that AtGames doesn’t have to involve other parties and can increase
the royalty rate to BNEA.
AtGames will pay        per unit.
AtGames will discuss with BANDAI how to distribute this product to the retailers in US.

     AtGames- if this becomes an option, we can work on “case by case and non-exclusive” basis with BANDAI. Will
      need further discussions between all parties.


I’m currently asking our JP headquarter if the above option A or B will work or not.

Regards,
Shoya

From: Shoya Yamazaki
Sent: Monday, April 23, 2018 12:09 PM
To: 'sherry.hsu@atgames.net' <sherry.hsu@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Yes, 4pm would work.

Thank you.

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Monday, April 23, 2018 12:08 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

No problem. 30-min break…how about I call you at 4pm?

Thanks,

Sherry Hsu
408-387-9866

                                                             7
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 9 of 29

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Monday, April 23, 2018 12:00 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

How about after 3:30 pm?
I will have the meeting from 1:00 pm to 3:30 pm.
After that, I will be available.


Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Monday, April 23, 2018 11:59 AM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Shoya,

I can call you at 2pm PST today. Does that work for you?

Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Monday, April 23, 2018 9:52 AM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Can I have a con-call with you on this topic today?

Regards,
Shoya

From: Shoya Yamazaki
Sent: Friday, April 20, 2018 4:41 PM
To: 'sherry.hsu@atgames.net' <sherry.hsu@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
                                                           8
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 10 of 29
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi All,


As mentioned below, I had a negative feedback from JP team on your product A and B. (IPs: PAC-MAN, Dig Dug, Galaga,
Galaxian, Pole Position, Pole Position II, Xevious, Mappy)
Our group company BANDAI is opposing the proposals. The reason being, your products will jeopardize BANDAI’s
existing Plug and Play toys.

This is crazy idea, but as a compromise plan, will there be any way to involve BANDAI in your product distribution?
I assume you would start discussion with retailers other than Walmart, will there be any chances for BANDAI to be
distribution partner of AtGames, so BANDAI can earn some money out of your products.

Please let me your thoughts.

Regards,
Shoya

From: Shoya Yamazaki
Sent: Friday, April 20, 2018 2:20 PM
To: 'sherry.hsu@atgames.net' <sherry.hsu@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Thank you for this information.

I’ve received the feedback from BANDAI and JP team on Product A and B using IPs other than Ms.PAC-MAN.
Their feedback was negative since this would affect BANDAI’s plug and play.

I’m pushing back their feedback, and telling them that we’re missing a huge opportunity for our IPs.
I will have skype meeting with JP team next week.

Please stay tuned for my updates.

Regards,
Shoya

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 20, 2018 11:12 AM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials
Importance: High

Hi Shoya,

                                                            9
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 11 of 29
Appreciate you taking time to clarify the situation and policy. We would love to see Ms. Pac-Man featured and sold at
our top 5 retailers this holiday; however, we also understand the situation and hope to find alternative solutions for Q4
2018 if that becomes the case (for example, Pac-Man and other IPs you mentioned).

Shared again the image we put together featuring Ms. Pac-Man and other major IPs at the retail shelf. Also, a couple of
images from our end cap promo at Walmart in 2017 holiday!!

Please don’t hesitate to reach out for any other questions you may have. We look forward to your updates.

Thanks,

Sherry Hsu
408-387-9866

From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Thursday, April 19, 2018 6:20 PM
To: sherry.hsu@atgames.net; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hi Sherry,

Apologies for my late response.
Allow me to explain our situation here.

Ms.PAC-MAN with HDMI dongle(Product A)
Due to our strategy/policy, we will be able to allow Atgames to release this product early 2019 at the earliest. (I’m still
getting final confirmation from JP team)
PKH’s updated proposal is very helpful, based on the sheet, we can explain to JP team and BNEE the opportunities we’re
missing for this holiday season.
Sherry’s information around Walmart is also helpful to explain JP team how much visibility we will have if we can hit this
holiday by our IPs.

Now, I’m still checking out with JP team if there would be any chances for us to license out PAC-MAN or other IPs for the
product A., instead of Ms.PAC-MAN.
All IPs listed in your proposal such as PAC-MAN, Galaga, Xevious, Dig Dug have been licensed out to BANDAI (our group
company).
Although the agreement with BANDAI is non-exclusive agreement, we need to negotiate with BANDAI in order not to
sour the relationships.
Our JP headquarter is pushing BANDAI and looking for the compromised plan, I believe.
So, please stay tuned for our updates.

Regards,
Shoya



From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Monday, April 16, 2018 6:38 PM
To: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>; Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PKH' <pkh@atgames.net>
Subject: RE: Blast! Proposal Materials
                                                            10
                 Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 12 of 29


Hi Bandai team,

It’s nice meeting you again. I have shared our discussions with the team internally. We will update and resubmit the
proposals for your review.

To help JP team visualize it, our designer has put together quickly a rendering to show your IP at Walmart stores. This is
confidential and for mockup purpose, please do not distribute or reproduce to any third party. Thanks.

In regard to your question about the game counts on Product B, as PK mentioned, Bandai Namco IPs to be bundled with
Sega and other IPs (similar to what we currently do in the Sega and Atari portables)…the total game counts planned for
2018 is 85 games on Sega Genesis Gold and 130 games on Atari Gold. Hope this help.

Here is a quick recap,

         Better visibility
         Single IP (Ms. Pac-Man) as royalty revenue source (for example, instead of featuring Ms. Pac-Man among 12
          other Bandai Namco classic titles, might have a better chance with ONLY Ms. Pac-Man from Bandai bundled with
          other IPs as a product)
         Forecast to show royalty breakdown over time
         Bandai team recommends Q1 2019 as a release date, continue the communication
         Q1 2018 report due on 4/30/2018?
         Joint marketing

Appreciate your effort in communicating with the JP team. Please feel free to reach out for any questions you may
have.

Thanks,

Sherry Hsu
408-387-9866

From: Kyoko Acheson <kacheson@bandainamcoent.com>
Sent: Monday, April 16, 2018 4:23 PM
To: Yada Khoongumjorn <yada.khoongumjorn@atgames.net>
Cc: sherry.hsu@atgames.net; Jodie Lee <jlee@atgames.net>; Shoya Yamazaki <syamazaki@bandainamcoent.com>; PKH
<pkh@atgames.net>
Subject: RE: Blast! Proposal Materials

Hello Yada.

Thank you for the heads up. We will be standing by.

Best,
Kyoko

From: Yada Khoongumjorn [mailto:yada.khoongumjorn@atgames.net]
Sent: Monday, April 16, 2018 4:17 PM
To: Kyoko Acheson <kacheson@bandainamcoent.com>
Cc: sherry.hsu@atgames.net; Jodie Lee <jlee@atgames.net>; Shoya Yamazaki <syamazaki@bandainamcoent.com>; PKH
<pkh@atgames.net>
Subject: Re: Blast! Proposal Materials
                                                            11
                 Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 13 of 29


Hi Kyoko-san,

We'll be at Licensing Show but haven't confirmed our schedule. I'll reach out to schedule a meeting in the next week or
so.

Thank you!
Yada

On Mon, Apr 16, 2018 at 4:14 PM, Kyoko Acheson <kacheson@bandainamcoent.com> wrote:

 Hello Sherry,



 Thank you for the visit today. It was nice to talk to you again in person.



 I just check our schedule on Las Vegas Licensing Show. We have not made appointment with you yet. Is any of your
 team member attending the show? Let me know.



 Best,

 Kyoko




 From: Shoya Yamazaki
 Sent: Friday, April 13, 2018 4:19 PM

 To: sherry.hsu@atgames.net; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
 Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
 Subject: RE: Blast! Proposal Materials



 Thank you.

 You too, have a nice weekend.



 Regards,

 Shoya




                                                             12
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 14 of 29

From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 13, 2018 4:19 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Look forward to seeing you on Monday. Have a great weekend.



Thanks,



Sherry Hsu

408-387-9866




From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Friday, April 13, 2018 3:39 PM
To: sherry.hsu@atgames.net; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Sherry,


Yes, Monday (Apr 16th) 11 am will work.

I will send you the confirmation via outlook.



Regards,

Shoya




From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 13, 2018 3:33 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>

                                                     13
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 15 of 29
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



I am one step too slow…how about Monday 11am? Sorry to switch day on you. Please let me know. Thank you



Thanks,



Sherry Hsu

408-387-9866




From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Friday, April 13, 2018 3:28 PM
To: sherry.hsu@atgames.net; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Sherry,



Sorry, I’ve just received another meeting request from 11:30 am to 2:00 pm on Next Wednesday.

If you can schedule the meeting after 2:00 pm to 6:00 pm, that would be appreciated.



Regards,

Shoya




From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 13, 2018 3:26 PM
To: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



                                                         14
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 16 of 29
Hi Shoya,



Can we do Wednesday (4/18th) at 11am? And, if your lunch is open, we can all head out to enjoy lunch somewhere
(enjoy our nice Nor-Cal weather   ). Please let me know.



Thanks,



Sherry Hsu

408-387-9866




From: Shoya Yamazaki <syamazaki@bandainamcoent.com>
Sent: Friday, April 13, 2018 2:30 PM
To: sherry.hsu@atgames.net; 'PKH' <pkh@atgames.net>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Sherry,



Thank you.

Yes, I will be available at the following time frame.



Monday (Apr 16th) 10:00am-12:00am, 3:30pm-5:00pm

Wednesday (Apr 18th) 10:00am-6:00 pm,



Regards,

Shoya




From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, April 13, 2018 2:04 PM
                                                        15
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 17 of 29
To: 'PKH' <pkh@atgames.net>; Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Shoya, I have a couple of 2017 Sega portable and Atari portable I can drop off. Will Monday or Tuesday work for
you? If your schedule is open, I would hope to spend some time to exchange marketing ideas. Let me know what
works. Thanks.



Thanks,



Sherry Hsu

408-387-9866




From: PKH <pkh@atgames.net>
Sent: Thursday, April 12, 2018 6:55 PM
To: 'Shoya Yamazaki' <syamazaki@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Sherry Hsu' <sherry.hsu@atgames.net>; 'Kyoko Acheson' <kacheson@bandainamcoent.com>; 'Jodie Lee'
<jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



And please add this question for us as well: I recall that Kyoko asked us earlier about adding Ms. Pac-Man to our Sega
Portable and Atari Portable products. We are indeed interested in this, and if BNEA would approve us, we could
immediately add it in our 2018 portables.




From: PKH [mailto:pkh@atgames.net]
Sent: Thursday, April 12, 2018 05:37 PM
To: 'Shoya Yamazaki' <syamazaki@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Sherry Hsu' <sherry.hsu@atgames.net>; 'Kyoko Acheson' <kacheson@bandainamcoent.com>; 'Jodie Lee'
<jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Thank you for your update Shoya,




                                                          16
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 18 of 29
Please see my input below as well and let’s keep communicating with your HQ team !



-PK




From: Shoya Yamazaki [mailto:syamazaki@bandainamcoent.com]
Sent: Thursday, April 12, 2018 04:30 PM
To: Yada Khoongumjorn <yada.khoongumjorn@atgames.net>; PKH <pkh@atgames.net>
Cc: Sherry Hsu <sherry.hsu@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; Jodie Lee
<jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi All,



Still discussing Product A and B with our headquarter and BNEE.

And, here are a few updates.



Product A featuring Ms. PAC-MAN (HDMI dongle)

Considering our branding strategy of Ms. PAC-MAN, we would like to avoid releasing Ms.PAC-MAN in this year.

The earliest release timing should be set as early 2019.

I will get the final confirmation from our head-quarter and BNEE on releasing Product A early next year. Noted for early
2019 and thank you! We will wait for the info. And to be in compliance with this plan, a related scenario question from
us: will it be ok for Product A to include Pac-Man in 2018 for our first release, and then add Ms. Pac-Man in early 2019
for our 2nd release?



Product B featuring NAMCO IPs (HDMI output)

This product is one we have to consider our relationship with our group company BANDAI.

Our headquarter will explain the situation to BANDAI and come back to me by Apr 23rd. Understood and we
respectfully look forward to hearing update!



Regards,


                                                           17
                Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 19 of 29
Shoya



Shoya Yamazaki / IP Strategy

BANDAI NAMCO Entertainment America Inc.
Office: 408.235.2153
2051 Mission College Blvd, Santa Clara, CA 95054




From: Yada Khoongumjorn [mailto:yada.khoongumjorn@atgames.net]
Sent: Wednesday, April 11, 2018 12:29 PM
To: PKH <pkh@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; Sherry Hsu <sherry.hsu@atgames.net>; Kyoko Acheson
<kacheson@bandainamcoent.com>; Jodie Lee <jlee@atgames.net>
Subject: Re: Blast! Proposal Materials



Hello Shoya,



Here is the video that explains our "Product B" - hope this helps!



Thanks,

Yada



On Wed, Apr 11, 2018 at 12:22 PM, PKH <pkh@atgames.net> wrote:

 Hi Shoya,



 Thank you for your prompt response. To confirm your below points:

       1) Yes on Product B: Bandai Namco IPs to be bundled with Sega and other IPs (similar to what we currently do in
       the Sega and Atari portables).

       2) Yes HDMI cable: current Sega HD and Atari HD has HDMI cable (similar to Nintendo’s NES Mini and SNES
       Mini). They are not in HDMI dongle format. We will forward you a video to show its format. As mentioned earlier,
       if this consoles + HDMI cable form factor had some concerns, we could revise our proposal quickly to remove it so
       we could focus on HDMI wireless dongles now first. And we would submit a separate proposal to cover that form
       factor – Please let us know.

                                                           18
              Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 20 of 29



Hope this helps to clarify!



-PK




From: Shoya Yamazaki [mailto:syamazaki@bandainamcoent.com]
Sent: Wednesday, April 11, 2018 11:00 AM
To: sherry.hsu@atgames.net; 'PKH' <pkh@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>


Cc: 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Sherry,



Thank you for your e-mail.



Allow me to ask you a few questions on your Product B.

-For both Atari Flash and Sega Genesis, our IPs (Dig Dug, Galaga, PAC-MAN and so on) would be bundled with Sega
and other IPs, correct?

Or will our IPs be provided as NAMCO pack?

I assume our IPs would be bundled with other IPs, but allow me to confirm.



-HDMI output

Your proposal said that there would be HDMI output for Product B.

So will there be HDMI cables needed? Or as explained in your deck, Product B will have wireless controller, and HDMI
dongle?




                                                         19
              Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 21 of 29
I will be available for the meeting if you want.



Regards,

Shoya




From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Wednesday, April 11, 2018 10:35 AM
To: 'PKH' <pkh@atgames.net>; Shoya Yamazaki <syamazaki@bandainamcoent.com>; Kyoko Acheson
<kacheson@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Kyoko-san, Shoya-san,



Understand the complexity of working with the HQ and affiliates, we appreciate your effort to communicate with the
JP team. We can focus on US territory initially to simplify the process. Please let us know if there is anything we can
provide to help moving things forward and not missing the timelines.



I remember Shoya-san tried our dongle when we met at your office in March. I hope you feel the same way about this
product as our major retail customers. Our major retail buyers are excited about introducing this new category (HDMI
wireless dongles) in this 2018/Q4. They certainly see this product as a giftable holiday item and expected to sell
significant volume this holiday. That said, the royalty contribution opportunity is substantial as we presented.



As PK mentioned previously, we have run all retail meetings and now is time to submit a product sheet to secure the
shelf placement and purchase orders (per each retailer deadline). Our top 5 retailers are also interested in marketing
collaboration to promote this category. I am currently working with them on ideas and would love to have your input
to make a stronger presence in this Q4.



Wanted to see if you are available to meet for coffee or lunch…perhaps, I can help answer some questions you may
have to finalize this.




Thanks,

                                                          20
              Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 22 of 29



Sherry Hsu

408-387-9866




From: PKH <pkh@atgames.net>
Sent: Monday, April 9, 2018 5:35 PM
To: 'Shoya Yamazaki' <syamazaki@bandainamcoent.com>; 'Kyoko Acheson' <kacheson@bandainamcoent.com>;
sherry.hsu@atgames.net; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Shoya,



Regarding cannibalization, please rest assured that our major retail customers are all confirming that our new HDMI
wireless dongles are a new category that is not overlapping with any existing products categories. Key customers are
in fact allocating new budget to buy the new dongles. If we have to avoid Pac-Man, we can just license Ms. Pac-Man.



Thanks!



-PK




From: Shoya Yamazaki [mailto:syamazaki@bandainamcoent.com]
Sent: Monday, April 09, 2018 10:43 AM
To: PKH <pkh@atgames.net>; Kyoko Acheson <kacheson@bandainamcoent.com>; sherry.hsu@atgames.net; 'Yada
Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi PKH,



Sorry to chime in.

Our JP headquarter is still check out with BANDAI to avoid any cannibalization.
                                                         21
              Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 23 of 29
I will push JP team.



In order to do so, can I have the following timeline?



To hit 2018 holiday release

-When our license agreements have to have been concluded.

-When the designs have to have been approved.



To hit 2019 early (Jan) release

-When our license agreements have to have been concluded.

-When the designs have to have been approved.



If you can shed light on the timeline, that would be helpful for us to push our headquarter.



Regards,

Shoya




From: PKH [mailto:pkh@atgames.net]
Sent: Sunday, April 08, 2018 9:23 PM
To: Kyoko Acheson <kacheson@bandainamcoent.com>; sherry.hsu@atgames.net; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Kyoko,



Do you have good news? :)


                                                          22
              Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 24 of 29



On our side we wrapped up our retailers roadshow on March 30, and are now entering the annual process of
submitting our detail product specs to retailers for them to cut POs. Please let us know if your side need any other info
from us to make a speedy decision now. The royalty contribution opportunity is substantial as we presented during
our meeting.



Thanks!



-PK




From: Kyoko Acheson [mailto:kacheson@bandainamcoent.com]
Sent: Wednesday, March 28, 2018 04:40 PM
To: PKH <pkh@atgames.net>; sherry.hsu@atgames.net; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Thank you for the input PK. We have not heard back from our HQ on the item, but we will get back to you as soon as
we know.



Best,

Kyoko




From: PKH [mailto:pkh@atgames.net]
Sent: Wednesday, March 28, 2018 9:43 AM
To: Kyoko Acheson <kacheson@bandainamcoent.com>; sherry.hsu@atgames.net; 'Yada Khoongumjorn'
<yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'Jodie Lee' <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Saw this (https://nypost.com/2018/03/28/world-video-game-hall-of-fame-announces-2018-finalists/). Ms. Pac-Man
wins hands-down IMO. 




                                                          23
             Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 25 of 29

From: Kyoko Acheson [mailto:kacheson@bandainamcoent.com]
Sent: Friday, March 23, 2018 05:20 PM
To: sherry.hsu@atgames.net; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PK Hsiung' <pkh@atgames.net>; 'Jodie Lee'
<jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



It was very nice to meet you! I look forward to working with you.



Best,

Kyoko




From: sherry.hsu@atgames.net [mailto:sherry.hsu@atgames.net]
Sent: Friday, March 23, 2018 5:18 PM
To: Kyoko Acheson <kacheson@bandainamcoent.com>; 'Yada Khoongumjorn' <yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; 'PK Hsiung' <pkh@atgames.net>; 'Jodie Lee'
<jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hi Kyoko-san and Shoya-san,



Thanks for having us earlier this week and it’s my pleasure meeting you. As mentioned, I am San Jose base and look
forward to having more opportunities to discuss/explore marketing collaboration after the contract is finalized.



When the sample is ready, I will reach out for another visit. Thanks and have a great weekend.



Thanks,



Sherry Hsu

408-387-9866




                                                         24
             Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 26 of 29

From: Kyoko Acheson <kacheson@bandainamcoent.com>
Sent: Friday, March 23, 2018 4:05 PM
To: Yada Khoongumjorn <yada.khoongumjorn@atgames.net>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; PK Hsiung <pkh@atgames.net>; Sherry Hsu
<sherry.hsu@atgames.net>; Jodie Lee <jlee@atgames.net>
Subject: RE: Blast! Proposal Materials



Hello Yada-san,



Thank you for your quick response. I appreciate it. We will communicate with our HQ & our Europe Affiliate on
this. ANZ are covered by our Europe office. Let us come back to you next week!



Best,

Kyoko



From: Yada Khoongumjorn [mailto:yada.khoongumjorn@atgames.net]
Sent: Friday, March 23, 2018 3:20 PM
To: Kyoko Acheson <kacheson@bandainamcoent.com>
Cc: Shoya Yamazaki <syamazaki@bandainamcoent.com>; PK Hsiung <pkh@atgames.net>; Sherry Hsu
<sherry.hsu@atgames.net>; Jodie Lee <jlee@atgames.net>
Subject: Re: Blast! Proposal Materials



Hello Kyoko-san,



I have attached two new proposals, split up with one for Americas and one for EMEA. Our estimates are adjusted
accordingly per territory. As you now have experience with us, you may know that our estimates do tend towards the
conservative side :)



The Americas are our priority, and EMEA can certainly wait. Also, where is ANZ covered? We do have a bit of activity
there as well.



Please let me know if you have any further questions, and again we are available for a quick call on Monday to clarify
everything.


                                                         25
               Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 27 of 29



Thank you!

Yada



On Fri, Mar 23, 2018 at 12:07 PM, Yada Khoongumjorn <yada.khoongumjorn@atgames.net> wrote:

Hello Kyoko-san,



We can certainly provide forecast by territory - please give me around EOD to get an update.



Also, could perhaps we may take out EMEA and Asia from the current proposal so that we first focus on our main US
market (we'll keep in LATAM and Canada if you cover them)? We can then work on EMEA separately later on. Will
this work for you?



Thank you!

Yada



On Fri, Mar 23, 2018 at 11:48 AM, Kyoko Acheson <kacheson@bandainamcoent.com> wrote:

 Hello Yada,



 It was very nice to see you again. Thank you for bringing us a great product with new technology. I was very
 impressed with the idea.

 Thank you so much for the proposals.



 There are a couple of things that has been changed from last time.



 We have to ask you to directly work with our European affiliate for the agreement on EMEA territory. For that
 matter, would you please kindly let us know the forecast of sales based on the territories?



                                                       26
             Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 28 of 29
US/CANADA and Latin America>

EMEA>

ASIA>



Please kindly let us know.



Best,

Kyoko




From: Yada Khoongumjorn [mailto:yada.khoongumjorn@atgames.net]
Sent: Friday, March 23, 2018 11:19 AM
To: Kyoko Acheson <kacheson@bandainamcoent.com>; Shoya Yamazaki <syamazaki@bandainamcoent.com>
Cc: PK Hsiung <pkh@atgames.net>; Sherry Hsu <sherry.hsu@atgames.net>
Subject: Blast! Proposal Materials



Hello Kyoko-san and Shoya-san,




Thanks for hosting us on Monday - it was a pleasure to see you again, to catch up and to discuss Blast!




We have prepared a few items for our updated Blast! proposal:

• Proposal - attached.

• Video - https://drive.google.com/open?id=1q_8rewYxPun7WEgfkOihyOOSYOFLIoRX

• Deck - attached.

• Sample - Our team is preparing another prototype. Please give us about another week and then we will ship it to your office with
tracking info.




                                                                27
             Case 3:19-cv-05898-VC Document 38-13 Filed 11/27/19 Page 29 of 29

This type of brand new, innovative consumer product will help carry Bandai Namco's classic properties for many years ahead. We're
very excited about its potential!




In our updated proposal, we also include our retro games consoles with HDMI output that is differentiated
from the traditional AV-out items on the market.



We value your partnership, so please don't hesitate to let us know at any time if there any questions or concerns. May we get on a
quick call with you on Monday to clarify any remaining details?




Thank you!

Yada




                                                               28
